Exhibit 10.3
 
 
[header.jpg]
 
PartnerRe Ltd.
Executive Share-Settled Share Appreciation Right Agreement


<Name>
<Date>


This Share-Settled Share Appreciation Right Award Agreement (the “Award
Agreement”) commences and is made effective as of <Date>, by and between
PartnerRe Ltd. (the “Company”), and <Name>  (the “Participant”), an employee of
the PartnerRe Group (which is defined to include PartnerRe Ltd. and its
affiliates and subsidiaries).


WHEREAS, the Company desires to afford the Participant the opportunity to
acquire common shares, $1.00 par value, of the Company (“Shares”) pursuant to
the PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”); and


WHEREAS, the Company wishes to provide a means through which the PartnerRe Group
may attract able persons to enter and remain in employment or other service with
the Company and motivate and reward key employees and other persons, including
the Participant, to contribute significantly to the success of the Company,
thereby furthering the best interests of the Company and its shareholders;


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


1.       Definitions; Conflicts.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan, terms and
provisions of which are incorporated herein by reference.  In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Award Agreement or a prospectus, the terms and
provisions of the Plan shall govern and control. In the event of a conflict or
inconsistency between the terms and provisions of this Award Agreement and a
prospectus, the terms and provisions of this Award Agreement shall govern and
control.


2.       Purpose of Award Agreement.  The purpose of this Award Agreement is to
grant an award of Share-Settled Share Appreciation Right (the “SSAR”) to the
Participant.  The SSAR represents the right to acquire up to, but not exceeding
in the aggregate, the number of Shares as set forth in the Notice of SSAR,
subject to the terms of the Plan.  This Award Agreement is entered into pursuant
to the terms of the Plan, and, by receipt of this Award Agreement, the
Participant acknowledges receipt of a copy of the Plan and further agrees to be
bound thereby and by the actions of the Committee pursuant to the Plan.


3.       Grant of SSAR.  The Participant is granted an award of SSAR with
respect to the number of Shares and on the date (the “Grant Date”) as specified
in the Notice of SSAR.
 
 
 

--------------------------------------------------------------------------------

 


4.       Exercise Price.  The exercise price per Share of the SSAR shall be the
price provided in the Notice of SSAR (the “Exercise Price”).


5.       Term of SSAR.  The term of the SSAR shall be no longer than ten (10)
years from the Grant Date, subject to earlier termination as provided in Section
7 hereof.


6.       Vesting of SSAR.  Subject to the terms, conditions and limitations
contained herein, the SSAR shall vest and become exercisable with respect to the
Shares covered by such SSAR in accordance with the following schedule:


 
·
33% of the SSAR on the first anniversary of the Grant Date;

 
·
33% of the SSAR on the second anniversary of the Grant Date; and

 
·
34% of the SSAR on the third anniversary of the Grant Date.



7.       Termination.  In the event that the Participant ceases to be an
employee of PartnerRe Group prior to the expiration of the term of the SSAR, as
provided in Section 5 above (the “Expiration Date”), the following conditions
shall apply:


a.    Death or Disability. If the Participant ceases to be an employee of the
PartnerRe Group as a result of the Participant’s death or Disability, (i) any
portion of the SSAR that is vested on the date of such termination shall remain
exercisable for twelve (12) months following the date of such termination, but
in no event shall such vested portion remain exercisable later than the
Expiration Date, and (ii) any unvested portion of the SSAR shall vest on the
date of such termination and remain exercisable for twelve (12) months following
the date of such termination, but in no event shall such vested portion remain
exercisable later than the Expiration Date.


b.    Involuntary (without Cause) or Voluntary (with Good Reason)
Termination.  In the event the Participant’s employment with the PartnerRe Group
is terminated by the Company (without Cause) or by the Participant (with Good
Reason), (i) any portion of the SSAR that is vested on the date of such
termination shall remain exercisable for twelve (12) months following the date
of such termination, but in no event shall such vested portion remain
exercisable later than the Expiration Date, and (ii) a pro rata portion of any
unvested portion of the SSAR shall vest on the date of such termination (based
on the number of days elapsed from the Grant Date through the date of
termination) and remain exercisable for twelve (12) months following the date of
such termination, but in no event shall such vested portion remain exercisable
later than the Expiration Date.1


c.    Involuntary (with Cause) or Voluntary (without Good Reason) Termination.
In the event the Participant’s employment with the PartnerRe Group is terminated
by the Company (with Cause) or by the Participant (without Good Reason), (i) any
portion of the SSAR that is vested on the date of such termination shall remain
exercisable for three (3) months following the date of such termination, but in
no
 

--------------------------------------------------------------------------------

1 In the award agreement of the Company’s CEO, pro rata vesting will be replaced
by full vesting.
 
2

--------------------------------------------------------------------------------

 
 
event shall such vested portion remain exercisable later than the Expiration
Date, and (ii) any unvested portion of the SSAR shall be forfeited on the date
of such termination.


d.    Retirement. If the Participant ceases to be an employee of the PartnerRe
Group as a result of the Participant’s retirement, (i) any portion of the SSAR
that is vested on the date of such termination shall remain exercisable until
the Expiration Date and (ii) any unvested portion of the SSAR shall continue to
vest in accordance with their original vesting schedule, subject to the
provisions below:


i.     Post-termination Covenants. Continuation of vesting following retirement
and post-retirement exercisability are contingent upon the Participant’s
compliance with certain limitations on the Participant’s business activity,
including the following: (i) the Participant may not engage in business
activities in the reinsurance industry, act on behalf of any entity, company or
business that operates in the reinsurance industry, or otherwise compete with
the PartnerRe Group in the locations where the PartnerRe Group operates, (ii)
the Participant may not solicit employees or customers of PartnerRe on behalf of
any entity, company or business that operates in the reinsurance business or
otherwise competes with the PartnerRe Group in the locations where the PartnerRe
Group operates, and (iii) the Participant may not disclose confidential or
non-public information regarding the business of the PartnerRe Group (unless
legally required to do so, and in such case only upon giving prior notice to the
Company), in each of (i), (ii) and (iii) above, until 100% of the SSAR has
vested and been exercised or expired.


ii.     Definition of Retirement. For purposes of this Award Agreement,
“retirement” means a voluntary termination when the Participant’s age and years
of service qualify him/her for retirement benefits under the retirement plan or
policy in place in the Participant’s country of employment at the time the
Participant gives the Notice of Termination for such voluntary termination.


e.    Conflict with Contract of Employment. In the event that any of the terms
of the Participant’s contract of employment conflict with the provisions of this
Section 7, the contract of employment shall prevail.  For the avoidance of
doubt, this Award shall follow the treatment of Options upon termination as set
out in such contract of employment, if such contract of employment does not
specify treatment of SSARs.


8.       Method of Exercising SSAR.  To exercise any portion of the SSAR, the
Participant shall comply with the Company's Designated Insider Trading
Guidelines.


Upon effecting the exercise, the Company shall deliver to the Participant Shares
issued in the Participant’s name for the number of Shares, to the nearest number
of whole Shares, which represent the excess (if any) of the Fair Market Value of
the Shares underlying the portion of the SSAR that is being exercised on the
date of exercise over the aggregate Exercise Price of such Shares.
 
 
3

--------------------------------------------------------------------------------

 


9.       Entire Agreement.  With the exception of any contract of employment
applicable to the Participant with respect Section 7, the Plan and this Award
Agreement (including the Notice of SSAR) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.  Any modification of this
Award Agreement must be in writing signed by the Company.  Decisions of the
Committee with respect to the administration and interpretation of the Plan and
this Award Agreement will be final, conclusive and binding on all persons.


10.       No Additional Rights or Entitlements.  The Participant hereby
acknowledges and agrees that neither this Award nor the Plan shall be construed
as giving the Participant any right to be retained in the employ of, or to
continue to provide services to, the PartnerRe Group, and that the PartnerRe
Group may at any time dismiss the Participant, free from any liability, or any
claim under the Plan or this Award Agreement, unless otherwise expressly
provided in the Plan or in this Award Agreement or in any other agreement
binding the parties.  The receipt of this Award under the Plan is not intended
to confer any rights on the Participant except as set forth in this Award
Agreement. The Participant further acknowledges and agrees that no payment under
the Plan or this Award Agreement shall be taken into account in determining any
benefits under any pension, retirement, profit sharing, group insurance or other
benefit plan of the PartnerRe Group except as may otherwise be specifically
provided.


11.      Change in Control.  Upon a Change in Control, the SSAR will be subject
to Section 12 of the Plan or the Change in Control Policy (whichever is
applicable).


12.      Retention of Awards.  The Participant acknowledges that it is the
intention of the Company that the Participant retain at least a portion of the
Shares acquired pursuant to this Award and agrees to comply with any Share
retention requirements that the Company may impose in connection with this
Award.


13.      Notices. All notices, requests and other communications under this
Award Agreement shall be (i) if in writing, delivered in person (by courier or
otherwise), mailed by certified or registered mail, or (ii) by email
transmission, in each case return receipt requested, as follows:


if to the Company, to:


PartnerRe Ltd.
90 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: Philip Martin
Email: philip.martin@partnerre.com


if to the Participant, to the address that the Participant most recently
provided to the Company,
 
 
4

--------------------------------------------------------------------------------

 


or to such other address or email as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed received on the next succeeding business day in the place of receipt.


14.      No Assignment or Transfer.  The Participant’s rights and interest under
the Plan or under this Award Agreement, including amounts payable, may not be
sold, assigned, donated, or transferred or otherwise disposed of, mortgaged,
pledged or encumbered except, in the event of the Participant’s death, to a
designated Beneficiary to the extent permitted by the Committee, or in the
absence of such designation, by will or the laws of descent and distribution.


15.      Successors and Assigns; No Third Party Beneficiaries. This Award
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Award Agreement, expressed or implied, is
intended to confer on anyone other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.


16.       Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


17.       Governing Law.  This Award Agreement shall be governed by and
construed in accordance with the laws of Bermuda, without reference to the
principles of conflicts of law thereof.


18.       Headings.  Headings are for the convenience of the parties and are not
deemed to be part of this Award Agreement.


 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first written above.
 

 
PARTNERRE  LTD.
                 
By:
/s/ Philip Martin
           
Name:
Philip Martin
   
Title:
Director of Group
     
Compensation & Benefits

 
5

--------------------------------------------------------------------------------

 

[header.jpg]



Notice of Share-Settled SARs
 
<Participant Name>
 

--------------------------------------------------------------------------------

 
 

Grant Date:   <Grant Date> Type of Grant:   Share-Settled SARs (SSARs) Quantity
Granted:   <Quantity Granted> Grant Price:   <Grant Price> Expiration Date:  
<Grant Expiration>

 
Vesting Schedule


33% vests one year after <Grant Date>
33% vests two years after <Grant Date>
34% vests three years after <Grant Date>

 
For further information, please go on Relink under the Employee Services / HR
Services / Equity Plans section.

--------------------------------------------------------------------------------

By your on-line acceptance and the Company's signature below, you and the
Company agree that these SSARs are granted under and are governed by the terms
and conditions of the Company's Employee Equity Plan and the Share-Settled Share
Appreciation Right Agreement.
 

--------------------------------------------------------------------------------

 






/s/ Philip Martin

--------------------------------------------------------------------------------

PartnerRe Ltd.
 
 
6

--------------------------------------------------------------------------------




